The opinion of the Court was delivered by
Dunkin', Ch.
The decree of the Circuit Court has given relief to the plaintiffs against the separate estate of the defendant, Christina W. Faust. By the law of Westminster Hall, she had authority'to bind her. separate estate; but, according to the now settled law of South Carolina, a married woman has no authority over her separate estate, except as derived from the express provisions of the settlement. Deserted by her husband, as the defendant has been, for more *302than fifteen years, divorced from him by the laws of a sister state, she is still regarded as his wife by the law of South Carolina. Although the owner of a competent estate, with which her husband has no authority, (nor, according to his answer, any inclination) to interfere, she has no legal power to bind that estate. Without the ordinary recommendation to credit which attaches to proprietorship, she might thus frequently be subjected to many of the inconveniences of destitution. Under such circumstances it is the peculiar province of this Court to intefere as well for the benefit of the married woman as for the protection of those who have supplied her necessities. But we are of opinion > that, the plaintiffs asking the aid of this Court, their recovery may properly be restricted to such articles as were necessary and proper for the defendant in the condition in society which she occupied. The decretal order of the Circuit Court is modified accordingly.
Johnston and WARDLAW, CC., concurred.

Decree modified.